Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant writes:
A document structure into which different types of data objects may be placed has nothing to do with presenting a data profile that further includes (a) presenting data elements and (b) presenting a formula that relates a value of one data element to a value of another data element, as recited in claim 1. 

In fact, the presence of, and presentation of, a formula relating a value of one data element to a value of another is missing entirely from Boucher. The Office Action appears to rely on Boucher's description of "a reference management circuit" and "a reference return display" as disclosing the presentation of a formula that shows the relationship between data element values. ( Office Action, p. 3 (citing Boucher, ¶¶ 39, 53). But nothing in Boucher indicates discloses the display of a formula relating values of two data objects to one another.

The examiner respectfully notes that the claim language does not recite “presenting a formula”. Rather, the claim recites the presentation of data element profiles, comprising data elements and a formula that relates the elements to one another, in substantive part by determining at least one value of a first element by reference to a second element. 
The examiner has carefully review the specification of the instant application for teachings of “formulas”. The examiner notes that paragraphs 24-25 of the specification teach “A formula 106 may include addition, subtraction, multiplication, division, if/then statements, table lookups, recursion, and/or any other type of logic or calculations, or any combination thereof. As discussed in further detail below, the output of one formula may be used as input to another formula, and so on.” (emphasis added)

Turning to the prior art, Boucher discloses creating a document view, which the examiner interprets as data element profile, and the prior art further discloses basing revised profiles in part based on elements from those profiles which proceeded it (figures 2-5; figure 15; figure 18-20, particularly elements 1704, 1708, 1804, 2004). The flow charts that are show in the above figures (and other figures of the prior art) reveal a formula that relates elements from on view into another view (figure 24, particular element 2414). 
In light of the instant specification’s descriptions of formulas, data elements, and data element profiles, the examiner concludes the prior art teaches the claimed elements using a broadest reasonable understanding of the claim language.

The examiner therefore respectfully maintains the rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




As to claim 1:

A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising: 
presenting a first data element profile comprising: 
a first data element of a plurality of data elements used by an application, a second data element of the plurality of data elements, and a first formula, wherein the application is configured to calculate, based on the first formula, at least one value of the first data element using at least one value of the second data element; (Boucher: paragraph 39, “receive a data element from a document server, the data element comprising at least a portion of a document; the client computing device further comprising: a user display 
circuit structured to determine a document view in response to the data 
element, and to provide the document view to a user; a reference management 
circuit structured to interpret a user reference selection, and to determine a 
reference return value in response to the user reference selection”)
detecting a first user input selecting the second data element in the first data element profile; (Boucher: paragraph 44, “responsive information within the data element, or responsive information within a source data”; paragraph 179, “profile value comprises at least one profile value selected from the profile values consisting of: a sorting profile, a data hierarchy profile, a filtering profile, an aggregating profile, and a formatting profile”)
presenting, based on detecting the first user input, a second data element profile comprising: 
the second data element, a third data element of the plurality of data elements, and a second formula, wherein the application is further configured to calculate, based on the second formula, at least one value of the second data element using at least one value of the third data element; (Boucher: paragraph 53, “The user display circuit may be further structured to provide the reference return display comprising a plurality of responsive information elements in response to the reference return value”)
detecting a second user input selecting the third data element in the second data element profile; and (Boucer: paragraph 57, “The interpreting the user selection may comprise at least one operation selected from the operations consisting of: receiving a user-entered keyword; determining at least one data value selected by a user; determining a tag value selected by a user; and determining a selected range value in 
response to the user selection”)
presenting, based on detecting the second user input, a third data element profile comprising the third data element. (Boucer: paragraph 58-59, “The at least one data value may comprise at least one data value selected from the values …. ] The at least one data value may comprise an inferred data value, and wherein interpreting the user selection further comprises determining the inferred data value in response to at least one operation selected from the operations)


As to claim 2:
The medium of claim 1, wherein the first data element profile further comprises a fourth data element of the plurality of data elements used by the application, and wherein the application is further configured to calculate, based on a third formula, at least one value of the fourth data element using at least one value of the first data element. (Boucher: paragraph 66, “determining the extraction context parameter in response to a document location value; determining the extraction context parameter in response to a prior user operation; determining the extraction context parameter in response to at least one of a template data association value or a user selected data association value; prompting a user with a plurality of extraction context parameter values, and determining the extraction context parameter in response to one of a user selected extraction context parameter value and a default extraction context parameter value”)

As to claim 3:
The medium of claim 2, wherein the operations further comprise: detecting a third user input selecting the fourth data element in the first data element profile; and presenting, based on detecting the third user input, a fourth data element profile comprising: the first data element, the fourth data element, and the third formula. (Boucher: paragraph 68,  “interpreting a user data change input value, the user data change input value comprising a change to the displayed portion of the data view, and in response 
to the user data change input value, updating a source data comprising the at 
least one data value”)

As to claim 4:
The medium of claim 3, wherein the first data element is selectable in the fourth data element profile to present the first data element profile. (Boucher: paragraph 68,  “interpreting a user data change input value, the user data change input value comprising a change to the displayed portion of the data view, and in response 
to the user data change input value, updating a source data comprising the at 
least one data value”)


As to claim 5:
The medium of claim 1, wherein the operations further comprise: presenting a dependency graph comprising: a first visual representation of the first data element, a second visual representation of the second data element, a third visual representation of the third data (Boucher: paragraph 483-487, “The formula engine may be further structured to construct a dependency graph of the document in response to the executable object, the document model, and the data values of the document”)

As to claim 6:
The medium of claim 1, wherein the first user input comprises a click on a hyperlink representing the second data element.  (Boucher: paragraph 269, wherein an action link is a hyperlink)

As to claim 7:
The medium of claim 1, wherein the application is a payroll administration application. (Boucher: paragraph 1100, disclosing the context includes payroll data) 

As to claim 8:
The medium of claim 1, wherein at least two data elements in the plurality of data elements have different data element types. (Boucher: paragraph 172, disclosing consideration to type values)

As to claim 9:
The medium of claim 1, wherein the operations further comprise: receiving a search term; applying the search term to the plurality of data elements to obtain a search result comprising the first data element; and detecting a third user input selecting the first data element in the search result, wherein presenting the first data element profile is performed responsive to detecting the third user input. (Boucher: paragraph 302, “transform operations may be in response to at least one of: the user external data reference value; the display location selection value; a previous user selection of the plurality of candidate data transform operations”)

As to claim 10:
The medium of claim 9, wherein the search result further comprises a different data element having a different data element type than the first data element.   (Boucher: paragraph 172, disclosing consideration to type values)



As to claim 11:
The medium of claim 1, wherein the presenting the first formula comprises presenting editable code. (Boucher: paragraph 111, “document having edits consistent with the user document change input value; and wherein creating the second local operation log comprises creating a second record of operations which, if implemented on a document, would provide a document having edits consistent with the second user document change input value”)

As to claim 12:
The medium of claim 1, wherein the third data element profile further comprises a data element viewing history, the data element viewing history being selectable in a first location to present the first data element profile and selectable in a second location to present the second data element profile. (Boucher: paragraph 4-5, “interpret a document location corresponding to the first user input, wherein the text flow processing circuit is further structured to position the text entry value on the unified document surface in response to the document location …. interpret a second document location corresponding to the second user input, wherein the enhanced data processing circuit is further structured to position the data structure on the unified document surface in response to the second document location”)

As to claim 13:
The medium of claim 1, wherein the second data element profile further comprises historical data associated with a plurality of instances of calculating at least one value of the first data element using at least one value of the second data element. (Boucher: paragraph 1075)

As to claim 14:
A system comprising: one or more hardware processors; and one or more one or more non-transitory computer-readable media storing instructions, which when executed by the one or more hardware processors, cause execution of operations comprising: 
presenting a first data element profile comprising:
a first data element of a plurality of data elements used by an application, a second data element of the plurality of data elements, and a first formula, wherein the application is configured to calculate, based on the first formula, at least one value of the first data element using at least one value of the second data element; detecting a first user input selecting the second data element in the first data element profile;  (Boucher: paragraph 39, “receive a data element from a document server, the data element comprising at least a portion of a document; the client computing device further comprising: a user display 
circuit structured to determine a document view in response to the data 
element, and to provide the document view to a user; a reference management 
circuit structured to interpret a user reference selection, and to determine a 
reference return value in response to the user reference selection”)
presenting, based on detecting the first user input, a second data element profile comprising: 
the second data element, a third data element of the plurality of data elements, and a second formula, wherein the application is further configured to calculate, based on the second formula, at least one value of the second data element using at least one value of the third data element; (Boucher: paragraph 53, “The user display circuit may be further structured to provide the reference return display comprising a plurality of responsive information elements in response to the reference return value”)
detecting a second user input selecting the third data element in the second data element profile; and (Boucer: paragraph 57, “The interpreting the user selection may comprise at least one operation selected from the operations consisting of: receiving a user-entered keyword; determining at least one data value selected by a user; determining a tag value selected by a user; and determining a selected range value in 
response to the user selection”)
presenting, based on detecting the second user input, a third data element profile comprising the third data element. (Boucer: paragraph 58-59, “The at least one data value may comprise at least one data value selected from the values …. ] The at least one data value may comprise an inferred data value, and wherein interpreting the user selection further comprises determining the inferred data value in response to at least one operation selected from the operations)


As to claim 15:
A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising: 
determining that an application is configured to calculate, based on a first formula, at least one value of a first data element of a plurality of elements, using at least one value of a second data element of the plurality of data elements; (Boucher: paragraph 53, “The user display circuit may be further structured to provide the reference return display comprising a plurality of responsive information elements in response to the reference return value”)
determining that the application is configured to calculate, based on a second formula, at least one value of the second data element of the plurality of elements, using at least one value of a third data element of the plurality of data elements; and  (Boucer: paragraph 57, “The interpreting the user selection may comprise at least one operation selected from the operations consisting of: receiving a user-entered keyword; determining at least one data value selected by a user; determining a tag value selected by a user; and determining a selected range value in response to the user selection”)
presenting a dependency graph comprising: a first visual representation of the first data element, a second visual representation of the second data element, a third visual representation of the third data element, a first connector, based on the first formula, indicating a first dependency of the first data element on the second data element, and a second connector, based on the second formula, indicating a second dependency of the (Boucer: paragraph 58-59, “The at least one data value may comprise at least one data value selected from the values …. ] The at least one data value may comprise an inferred data value, and wherein interpreting the user selection further comprises determining the inferred data value in response to at least one operation selected from the operations)

As to claim 16:
The medium of claim 15, wherein visual representations of data elements in the dependency graph have different appearances corresponding to different types of data elements. (Boucher: paragraph 483-487, “The formula engine may be further structured to construct a dependency graph of the document in response to the executable object, the document model, and the data values of the document”)

As to claim 17:
The medium of claim 15, wherein the operations further comprise: detecting a first user input for zooming in on the dependency graph, wherein zooming in comprises presenting, in the dependency graph, more detailed information about the first data element. (Boucher: paragraph 483-487, “The formula engine may be further structured to construct a dependency graph of the document in response to the executable object, the document model, and the data values of the document”)

As to claim 18:
The medium of claim 15, wherein the operations further comprise: detecting a first user input for zooming out on the dependency graph, wherein zooming out comprises presenting, in the dependency graph, operational context for the first data element, the second data element, and the third data element. (Boucher: paragraph 483-487, “The formula engine may be further structured to construct a dependency graph of the document in response to the executable object, the document model, and the data values of the document”)

As to claim 19:
The medium of claim 18, wherein presenting operational context comprises presenting, in the dependency graph, more data elements of the plurality of data elements. (Boucher: paragraph 483-487, “The formula engine may be further structured to construct a dependency graph of the document in response to the executable object, the document model, and the data values of the document”)


As to claim 20:
The medium of claim 18, wherein presenting operational context comprises identifying, in the dependency graph, a functional unit of the application for which the first data element, the second data element, and the third data element are used. (Boucher: paragraph 483-487, “The formula engine may be further structured to construct a dependency graph of the document in response to the executable object, the document model, and the data values of the document”)


As to claim 21:
A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of operations comprising: 
presenting a first data profile object as a first hierarchical rendering of a plurality of data elements and a plurality of relationships between the plurality of data elements, the first hierarchical rendering comprising: a first plurality of icons at a first level of the first hierarchical rendering, the icons at the first level representing a first set of data elements of the plurality of data elements; Boucher: paragraph 39, “receive a data element from a document server, the data element comprising at least a portion of a document; the client computing device further comprising: a user display 
circuit structured to determine a document view in response to the data 
element, and to provide the document view to a user; a reference management 
circuit structured to interpret a user reference selection, and to determine a 
reference return value in response to the user reference selection”)
a second plurality of selectable icons at a second level of the first hierarchical rendering, the icons at the second level representing a second set of data elements of the plurality of data elements; Boucher: paragraph 53, “The user display circuit may be further structured to provide the reference return display comprising a plurality of responsive information elements in response to the reference return value”)
a third plurality of selectable icons connecting at least one selectable icon of the first plurality of selectable icons to at least one selectable icon of the second plurality of selectable icons, wherein the third plurality of selectable icons represents a formula defining a relationship by which a value associated with the at least one selectable icon of the first plurality of selectable icons is based on a value associated with the at least one selectable icon of the second plurality of selectable icons; and Boucer: paragraph 58-59, “The at least one data value may comprise at least one data value selected from the values …. ] The at least one data value may comprise an inferred data value, and wherein interpreting the user selection further comprises determining the inferred data value in response to at least one operation selected from the operations)
wherein selecting a selectable icon of the second plurality of selectable icons presents a second data profile object as a second hierarchical rendering comprising the selected icon at a first level of the second hierarchical rendering, a fourth plurality of selectable icons at a second level of the second hierarchical rendering, and a fifth plurality of selectable icons connecting at least some of the fourth plurality to the selected icon at the first level. (Boucer: paragraph 57, “The interpreting the user selection may comprise at least one operation selected from the operations consisting of: receiving a user-entered keyword; determining at least one data value selected by a user; determining a tag value selected by a user; and determining a selected range value in 
response to the user selection”; paragraph 58-59, “The at least one data value may comprise at least one data value selected from the values …. ] The at least one data value may comprise an inferred data value, and wherein interpreting the user selection further comprises determining the inferred data value in response to at least one operation selected from the operations; paragraphs 1123, 1128, & 1324, disclosing using an interface with icons as an interface mechanism for the user to manipulate the interaction of data elements’ interaction with multiple profiles, as further discussed above)





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
Thursday, April 29, 2021
/K. A. M./
Examiner, Art Unit 2157
	

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157